internal_revenue_service number release date index number ------------------------ ---------------------------- ------------------------------------------ -------------- --------------------------------- in re ---------------------------------------------------- ------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 - plr-101873-04 date date legend company parent d company a company b company c employee date v date w date x date y date z year a year b number a state b place c ------------------------------------------------------------- -------------------------- -------------------------------- --------------------------- ---------------------------- ------------------------------------------ ------------------- ---------------------- ---------------------------------------------------- ---------------- ---------------- ------- ------- ---- ---------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------------------------- dear ------------------------ company a waiver under sec_7702 of the internal_revenue_code for number a life_insurance certificates the certificates issued under a group contract that inadvertently failed to meet the requirements of sec_7702 to be considered life_insurance contracts for federal_income_tax purposes this is in reply to your letter dated date x in which you requested on behalf of the certificates that are the subject of the request were issued on date y to a_trust each certificate provides for flexible premium payments as set forth in premium company is a stock_life_insurance_company and is subject_to taxation under part i plr-101873-04 of subchapter_l of the code company is organized and operated under the laws of state b and is licensed to engage in the insurance_business in place c company joins in the filing of a consolidated life non-life federal_income_tax return with its parent d description of certificates established for the benefits of employees of a designated employer the employer through the group contract the employer makes available to certain classes of its employees a program of group universal_life_insurance on an elective employee-pay-all basis if an employee elects to participate in the program the employee-participant certificateholder is issued a certificate evidencing his or her rights and benefits under the group contract the employee is identified on the certificate as the insured and the owner the employee is responsible for paying all the premiums may name the beneficiary and surrender the certificate for the cash_surrender_value provisions the certificateholder may increase or decrease the amount of each premium payment may make unscheduled premium payments and may cease or resume making payments at any time all subject_to certain limitations each certificate provides for a death_benefit equal to the greater of a the face_amount set forth in the certificate plus the certificate’s net cash_value at the time or death or b the amount determined by multiplying the certificate’s cash_value at the time of death by the appropriate percentage in a table set forth in the certificate the table is designed to ensure compliance with the cash_value corridor of sec_7702 interest credits and reduced by specified charges and by partial surrender amounts the certificates provide for loans for certain certificateholders as specified in the certificates against their cash values additionally the certificates provide that certain certificateholders as specified in the certificates may purchase paid-up insurance by satisfying the guideline premium requirements of sec_7702 and sec_7702 and by falling within the cash_value corridor of sec_7702 compliance program and errors company a the division had assisted the employer with the issuance of a prior group universal_life_insurance contract issued by another insurer the first insurer covering the certificates were intended to qualify as life_insurance contracts under section the cash_value of each certificate is equal to the premiums_paid increased by the employer acquired the group contract with the assistance of a division of as a result of tpa’s familiarity with the employer as well as the company’s pre- in preparation for a filing in year a with the internal_revenue_service under rev plr-101873-04 the same insureds the division also provided third party administration services the tpa for the first insurer’s group contract and the certificates thereunder for the first insurer as part of the administration of the first insurer’s group contract tpa tested the certificates for compliance with the requirements of sec_7702 existing relationship with tpa company engaged tpa to administer the group contract and the certificates thereunder on its behalf tpa was also responsible for testing the certificates to ensure that they satisfied the guideline premiums requirements of sec_7702 and sec_7702 and that they fell within the cash_value corridor of sec_7702 one of company’s actuaries periodically examined tpa’s sec_7702 compliance testing proc 1991_1_cb_1186 one of company’s actuaries worked with the tpa to review its sec_7702a compliance testing in order to identify any inadvertent modified endowment contracts mecs that tpa was administering during the review company’s actuary also inquired into tpa’s sec_7702 testing assumptions with respect to certificates that it administered for company this inquiry raised questions as to the sec_7702 compliance of the certificates after further analysis it became apparent that the guideline_premium_limitation determined by tpa for a number of the certificates could not be reconciled with the testing results produced by company b and company’s actuaries in year b one of company b’s actuaries discovered that tpa’s testing assumptions as applied to the certificates issued on the effective date of the group contract used an issued date of date z rather than the group contract’s issue_date of date y as a result number a certificates failed to satisfy the guideline premium requirements of sec_7702 the issue_date error with the certificates arose out of the fact that the first insurer had issued coverage on date z of the same insureds under a similar group universal_life_insurance policy with the administration of the certificates being performed by the same tpa effective date y company became the underwriter of this same group of insureds at which time it issued the group contract and the initial set of certificates several terms of the coverage issued by first insurer were altered when the change in underwriters occurred and the company issued the group contract and certificates specifically the guaranteed and current coi charges and the maturity_date for coverage also changed thus the change in contract’s terms resulted in an exchange rather than an assumption_reinsurance arrangement for federal_income_tax purposes company provided tpa with copies of the new group contract and the new certificates it issued when it became the underwriter the first insurer to facilitate the transfer of the coverage from the first insurer to the company which provided inter alia that the change in underwriters should be considered an exchange under sec_1035 thus the certificates would be treated as company entered into an agreement dated date w and effective date y with plr-101873-04 newly issued on the date of the exchange and tested for purposes of sec_7702 as such company also provided tpa with a copy of the agreement between company and first insurer unbeknownst to the individuals at company responsible for the sec_7702 compliance of the certificates an employee executed an agreement with tpa that characterized the date y transaction as assumption_reinsurance of the previous policy issued by first insurer company did not intend for there to be two separate agreements with respect to the change in underwriters company did not have any reason to suspect that employee would enter into an agreement with tpa that characterized the transaction in a different manner than company under company’s procedures employee was not responsible for providing information to tpa regarding how a change in underwriters would be characterized for purposes of sec_7702 nor was employee responsible for determining the proper characterization of the transaction employee’s responsibilities were limited to the account management of the group contract and other similar group contracts employee did not consult with the individuals at company responsible for the certificates’ sec_7702 compliance based on tpa’s past treatment of the group contract issued by the first insurer and the agreement tpa entered into with employee tpa continued treating the transaction as assumption_reinsurance tpa was not aware that employee did not have authority to execute such an agreement corrective actions in order to prevent a recurrence of the error incurred on this transaction company has informed tpa that it no longer uses assumption_reinsurance as a means of becoming the underwriter for group contracts initially issued by others company will notify tpa whenever a change in underwriters occurs company and tpa will examine the facts and circumstances surrounding the transaction and determine whether it should be treated as an exchange for federal_income_tax purposes should company and tpa conclude that the change in underwriters is properly treated as an exchange under the rules of the federal tax law the certificates issued on the effective date of the exchange would be tested for compliance with the requirements of sec_7702 using the effective date of the exchange as their issue_date confirms that tpa performs sec_7702 compliance testing in accordance with the appropriate testing methodologies for contracts subject_to exchanges company will remedy the compliance failure of each failed certificate that is in force on the effective date of the requested waiver under sec_7702 and as to which the sum of the premiums_paid as of that date exceeds the failed certificate’s guideline_premium_limitation as of the same date by refunding the excess to each certificateholder with interest on such amount at the current crediting rate of the certificate or by increasing the death_benefit with respect to failed certificates that have terminated by reason of the death of the insured at a time when the premiums company has also established procedures to ensure that a compliance team sec_7702 provides that the term guideline_premium_limitation means in general for contracts issued after date sec_7702 provides sec_7702 provides that a contract meets the guideline premium plr-101873-04 paid exceeded the guideline_premium_limitation for the failed certificates company will pay such excess to the certificateholders the certificateholders’ estates or the beneficiaries of the certificates with interest at the current crediting rate company will implement these corrective measures within days from the effective date of this waiver law analysis a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance_contract must be treated as such under the applicable law pursuant to sec_7702 the contract must also either meet the cash_value_accumulation_test of sub sec_7702 or satisfy the guideline premium requirements of sub sec_7702 and fall within the cash_value_corridor_test of sec_7702 requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date guideline_premium_limitation and the issuer refunds the excess premiums with interest within days after the end of the policy year then the amount returned without interest is deemed to reduce the sum of the premiums_paid under the contract during the year the secretary that failure to satisfy one of these tests was due to reasonable error and that reasonable steps are being taken to remedy the error the secretary may waive such failure failure of the certificates to satisfy the requirements of sec_7702 is due to reasonable error company’s compliance system and procedures would have prevented errors if they had been properly followed upon the discovery that there was a possibility of errors company reviewed its system and procedures and discovered the cause of the failures company promptly requested a waiver under sec_7702 company has instituted additional procedures to prevent future errors we express no opinion as to the tax treatment of the certificates underlying the group contract under the provision of any other sections of the code and income_tax regulations that may also be applicable thereto sec_7702 provides that if the taxpayer established to the satisfaction of based on all of the facts law and arguments presented we conclude that the sec_7702 provides in general that if premiums_paid exceed the a copy of this letter must be attached to any income_tax return to which it is this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-101873-04 the rulings contained in this letter are based upon information and representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent relevant is being sent to the company mark smith chief branch office of associate chief_counsel financial institutions products in accordance with the power_of_attorney on file with this office a copy of the letter sincerely s
